EXHIBIT 10.31 ENTRAVISION COMMUNICATIONS CORPORATION 2 RESTRICTED STOCK UNIT AWARD GRANT DATE: Dear Participant: You have been granted an award of Restricted Stock Units (an “Award”) under the Entravision Communications Corporation (together with its Affiliates, the “Company”) 2004 Equity Incentive Plan, as amended (the “Plan”) with the terms and conditions as set forth on Exhibit A to this Award agreement (this “Award Agreement”) and as follows: Grant Date: Issuance of Shares: As soon as practicable after your Restricted Stock Units vest, the Company will issue in your name a number of Shares equal to the number of Restricted Stock Units that have vested. Vesting: The Restricted Stock Units will vest as set forth on Exhibit A to this Award Agreement. If your employment terminates as a result of death or Disability prior to the vesting date, your Restricted Stock Units will become fully vested on the date of such termination.If you are employed by the Company at the time of a Change of Control, your Restricted Stock Units will vest as determined by the Compensation Committee of the Board of Directors of the Company (the “Committee”) or otherwise as provided by Section 16(c) of the Plan (provided, that, for purposes of Section 16(d) of the Plan and notwithstanding anything therein, accelerated vesting of Restricted Stock Units will be cut back as necessary to avoid the application of Section 280G, if applicable, and neither you nor the Company will have any discretion to elect other compensation to be cut back prior to cutting back any accelerated vesting under this Award).Upon any other termination of employment prior to the vesting date, you will forfeit the Restricted Stock Units. Transferability of Restricted Shares: By accepting this Award, you agree not to sell any Shares acquired under this Award at a time when applicable law or Company policies (including without limitation, the Company’s Insider Trading Policy) prohibit such sale. Rights as Shareholder: You will not be deemed for any purposes to be a shareholder of the Company with respect to any of the Restricted Share Units unless and until Shares are issued therefor upon vesting of the Restricted Stock Units. 1 Transferability of Award: You may not transfer, assign, hypothecate, pledge or encumber this Award for any reason, other than any transfer under your will or as required by intestate laws. Except for permitted transfers as described in the foregoing sentence, any attempted transfer, assignment, hypothecation, pledge or encumbrance will be null and void. Your Restricted Stock Units are not subject to any offset for any amounts that may be owed to the Company or otherwise. Tax Withholding: To the extent that the payment of the Restricted Stock Units results in income to you for Federal, state or local income tax purposes, the Company may withhold that number of Shares otherwise deliverable to you having an aggregate Fair Market Value on the date the tax is to be determined equal to the minimum statutory total tax that the Company must withhold. The value of any fractional Share remaining shall be paid in cash. 2 Miscellaneous: The existence of this Award shall not affect in any way the right or power of the Company or its shareholders to make or authorize any or all adjustments, recapitalizations, reorganizations or other changes in the Company’s capital structure or its business, or any merger or consolidation of the Company, or any issuance of bonds, debentures, preferred or prior preference stock senior to or affecting the common stock or the rights thereof, or dissolution or liquidation of the Company, or any sale or transfer of all or any part of the Company’s assets or business or any other corporate act or proceeding, whether of a similar character or otherwise.
